Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 18, 22, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1)
 as being anticipated by Ker et al (US 2017/0014822).

As to claim 15, Ker discloses a system for testing saliva to measure at least one substance or physiological parameter of a human or animal subject (the system shown in fig.1, collecting saliva, abstract, par.36 and par.59), the system comprising: 
a handheld saliva testing device (reader device 1, par.60-63, fig. 1-2) comprising a sensor slot (slot 6, par.67, fig.1-2) and a display on a housing of the handheld device (display 5 within housing 3 of reader device 1, par.63-64, fig.1-2);
 a sensor (sensor strip 2, par.59 and par.72, fig.1-2) comprising:
 a first end (front end 2b inserted into reader 1, par.72, fig.3) configured for insertion into the sensor slot of the handheld saliva testing device and a second end (rear end 2a having drop zone 10 to receive sample/saliva from a patient, par.75, fig.2-4) configured for receiving saliva directly from the subject's mouth on the second end of the sensor while the first end of the sensor remains inserted within the handheld saliva testing device (front end 2b of sensor 2 is inserted in slot 6, par.67, the microfluidic device 2 front end 2b is inserted into the reader slot 6, par.81, the cartridge device top end 2b is inserted in the potentiostat reader device slot, par.88) (the Examiner respectfully notes that the user can insert front end 2b into slot 6 of reader 1 and directly apply saliva from his/her mouth to exposed/non-inserted end 2a including drop zone 10, especially this is a functional limitation that takes little and/or no patentable weight); 
at least one microfluidic channel configured to direct saliva from the second end to the first end (straight hydrophilic microfluidic channel 12 extending from the filter 11 to the rear end of the reaction chamber 13, and from the front end of the reaction chamber 13 to a detection mechanism 24 (at end 2b), par.75-77, apr.82, as best see in fig.4); and 
a computer processor (CPU in reader 1, par.69-70, as best seen in fig. 7) embedded/housed in the housing with the handheld saliva testing device to process initial data from the handheld saliva testing device to provide final measurement data describing the at least one substance or physiological parameter (central processing unit (CPU) for calculating the amount and/or concentration of the analyte(s) from the voltage potential reading, or for processing data for analysis by device 20, par.69).
 
As to claim 17, Ker discloses the system, wherein additional/other computer processor is located separately from, and is wirelessly connectable to, the handheld saliva measurement device (computing devices 20 separated from reader 1, wirelessly connected to reader 1, par.59-60 and par.89, fig.1). 

As to claim 18, Ker discloses the system, wherein the computer processor comprises an application on a mobile computing device (applications on computing mobile devices 20, par.61, fig.1).

As to claim 22. Ker discloses the system, further comprising an additional computer processor embedded in the handheld saliva testing device for generating the initial data (CPU 21 will be able to receive the testing results, and perform the analysis accordingly to generate one or more graphs of the analytes voltage versus the analytes current per cyclic voltammetry and amperometry methods well known in the art, from these graphs, the central processing unit 21 via the MATLAB® GUI 23 is able to determine the amounts or concentrations of the analytes, par.71).

As to claim 33, Ker discloses the system, wherein the sensor further comprises electrode at the first end (three parallel electrodes 14 at end 2b, par.68-70, fig.2-5)

As to claim 34, Ker discloses the system, wherein the electrode includes silver (silver electrodes, par.81).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822), in view of Southern et al (US 20170138962).

As to claim 19 and 20, Ker discloses the invention substantially as claimed above, wherein the specimen collection device determines physiological parameter, such as, DNA, RNA, hemoglobin, platelets, sodium, potassium, creatinine, urea, lactic acid, cholesterol, low density lipoprotein, high density lipoprotein, triglycerides, testosterone, cortisol, prostate specific antigens, and tumor markers (par.52), but failed to explicitly teach the at least one parameter comprises hydration, and wherein the computer processor is configured to generate the final measurement data, including a hydration score for the subject, wherein the at least one substance or physiological parameter selected from the group consisting of hydration, lactate level, ketones, glucose, glycerides, sodium, potassium, calcium, magnesium, chlorides, phosphates, caffeine, melatonin, c-reactive protein, chemokines, cytokines, troponin, cortisol, creatinine kinase, insulin, beta hydroxyl butyrate, iron, ferritin, salivary amylase and oxalic acid. However Southern discloses an analogous saliva collection device (as best seen in fig.6, par.09, par.102-105), wherein the at least one parameter comprises hydration (body weight and samples of saliva, blood and urine were collected at 13 time points, and used to determine standard hydration indicators, par.91-92, par.213), and wherein the computer processor is configured to generate the final measurement data, including a hydration score for the subject (hydration score, as best seen in fig.13-14), wherein the at least one substance or physiological parameter selected from the group consisting of hydration (par.91-92 and par.102), lactate level, ketones, glucose, glycerides, sodium, potassium, calcium, magnesium, chlorides, phosphates, caffeine, melatonin, c-reactive protein, chemokines, cytokines, troponin, cortisol, creatinine kinase, insulin, beta hydroxyl butyrate, iron, ferritin, salivary amylase and oxalic acid. Since determining hydration level/score from sampled saliva is a well-known method in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention, to determine hydration level/score along with the other physiological parameters determined in Ker’s invention, as taught by Southern’s invention, without changing its respective function, in order to determine the hydration/dehydration status for monitoring the performance and health of military service members and/or any individuals during training and deployment, as taught by Southern’s invention (par.92).

Claim 23 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822) and Howell et al (US 2007/0048224), in further view of Nazareth et al (US 2015/0226752).

As to claim 23, Ker discloses the invention substantially as claimed above, but failed to disclose the handheld saliva testing device further comprises: an on/off switch; a speaker for emitting an alert; and an eject button for ejecting a used sensor out of the sensor slot.
However Howell discloses an analogous saliva handheld collection device 450 (par.85- 89, fig.8), comprising; an on/off switch (on/off switch 458, par.85, fig.8); a speaker for emitting an alert (an audio device 186 in par.65 and 68, or inherently the speaker that produces audible recommending/alerts after determining the hydration level, end of par.142 and 149).

So it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include on/off switch and a speaker/audio alert in Ker’s device, as taught by Howell’s invention, without changing their respective functions of turning the device on/off to control and save power, and to alert the user using audio and/or visual method, as taught by Howell's invention (par.65-68 and 142). 
Still regarding claim 23, Ker/Howell combination disclose the invention substantially as claimed above, but failed to explicitly teach an eject button for ejecting a used sensor out of the sensor slot.
Nevertheless, Nazareth discloses an analogous saliva collection device (100, par.44-45, fig.2), comprising: an eject button for ejecting a used sensor out of the sensor slot (test stick ejector 140, par.44, fig.2).

As test stick/strip ejector is very well known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include asensor strip ejector to Ker’s invention, as test strip ejector 140 taught by Nazareth’s invention, in order to easily eject the used sensor strip for disposal without touching the test strip, as taught by Nazareth’s invention (par.44).

Claim 35 is/are rejected under 35 U.S.C. 103 as being obvious over Ker et al (US 2017/0014822), in further view of Rush et al (US 2010/0249652).

Ker discloses the invention substantially as claimed above, but failed to explicitly teach the electrode further comprises carbon.
However Rush disclose an analogous device for analyzing body fluids (abstract, fig.1), wherein an electrode comprises conductive material, e.g., gold, carbon, platinum, ruthenium dioxide, palladium, or other non-corroding, conducting material (par.88), wherein an electrode may include a mix of multiple conducting materials, such as Ag/AgCl and carbon (par.91 and par.93).
Since electrodes comprising mix of conductive materials, such as, carbon are well-known in the art, so it would have been obvious to one having an ordinary skill in the art before the effective filing date of the invention to include carbon material to electrodes 14, taught by Ker’s invention, as taught by Rush’s invention, without changing it’s respective function of analyzing sampled body fluids. Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 24-27 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Ker et al teaches a handheld device for testing saliva to measure at least one substance or physiological parameter of a human or animal subject, the handheld device comprising: a housing; a sensor slot in the housing; a display on the housing; and a transmitter for transmitting the initial data to an additional computer processor separate from the handheld device, wherein the computer processor is configured to process the initial data from the handheld device to provide additional measurement data.
The prior art does not teach, disclose and/or fairly disclose computer processor housed in the housing configured to detect a sufficient amount of saliva on a sensor inserted in the slot while saliva is received directly from the subject’s mouth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 08/18/2022 regarding the microfluidic channel 12 taught by Ker is not structured to allow the free flow of saliva from one end to another (see arguments page 7) have been fully considered but they are not persuasive, because microfluidic channel 12 taught by Ker’s invention is explicitly configured to allow free flow of saliva from end 2a to end 2b (par.75-77, par.82, as best see in fig.4), as claimed in claim 15. Claim 15 does not recite any limitations about the microfluidic channel is deliberately structured to allow the free flow of saliva liquid , while preventing the ingress of bubbles and other large particle, as alleged by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791